Case: 19-20750      Document: 00515679597         Page: 1    Date Filed: 12/18/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                  United States Court of Appeals
                                                                           Fifth Circuit

                                           FILED
                                                                 December 18, 2020
                                  No. 19-20750                      Lyle W. Cayce
                               Conference Calendar                       Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Omar Ledezma Rubio, also known as Jose Gonzalez-
   Gonzalez,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:18-CR-69-1


   Before Dennis, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Omar Ledezma Rubio has moved
   for leave to withdraw and has filed a brief in accordance with Anders v.
   California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20750        Document: 00515679597       Page: 2   Date Filed: 12/18/2020




                                   No. 19-20750


   Cir. 2011). Ledezma Rubio has filed a response and an incorporated motion
   to appoint new counsel, which is DENIED. See United States v. Wagner, 158
   F.3d 901, 902-03 (5th Cir. 1998). The record is not sufficiently developed to
   allow us to make a fair evaluation of Ledezma Rubio’s claims of ineffective
   assistance of counsel; we therefore decline to consider the claim without
   prejudice to collateral review. See United States v. Isgar, 739 F.3d 829, 841
   (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Ledezma Rubio’s response. We concur
   with counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.     Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2